 

Exhibit 10.1

 

THIRD MODIFICATION AGREEMENT

(Extension)

 

THIS THIRD MODIFICATION AGREEMENT (this “Agreement”), effective as of the 27 day
of February 2015, is by and between UNITED BANK, a Virginia banking corporation
(the “Bank”); and VERSAR, INC. a Delaware corporation, VERSAR INTERNATIONAL,
INC., a Delaware corporation, formerly known as VIAP, Inc., CHARRON CONSTRUCTION
CONSULTING, INCORPORATED, a Virginia corporation, GEO-MARINE, INC., a Texas
corporation, GEOMET TECHNOLOGIES, LLC, a Maryland limited liability company, and
J.M. WALLER ASSOCIATES, INC., a Virginia corporation (individually and
collectively, the “Borrower”).

 

WITNESSETH THAT:

 

WHEREAS, the Bank is the owner and holder of that certain Second Amended and
Restated Revolving Commercial Note dated June 30, 2014, in the amount of $
15,000,000.00 made by the Borrower payable to the order of the Bank and bearing
interest and being payable in accordance with the terms and conditions therein
set forth (the “Note”); and

 

WHEREAS, the Note is issued pursuant to the terms of, and secured by, a certain
Second Amended and Restated Loan and Security Agreement dated June 30, 2014 (as
modified by a certain First Modification Agreement dated as of July 1, 2014, and
a certain Second Modification Agreement dated as of December 23, 2014, the “Loan
Agreement”); and

 

WHEREAS, the parties hereto desire to extend the maturity date of the Note and
otherwise modify the terms thereof and of the Loan Agreement.

 

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.           The maturity date of the Note is hereby extended to September 30,
2016. The definition of “Date of Maturity” in the Note and the Loan Agreement is
hereby changed to “September 30, 2016”.

 

2.           The Borrower shall pay the Bank’s legal fees, in the amount of
$495.00, as part of this modification.

 

3.           The Borrower hereby acknowledges and agrees that, as of the
effective date hereof, there are no set-offs or defenses against the Note or the
Loan Agreement.

 

4.           The parties to this Agreement do not intend that this Agreement be
construed as a novation of the Note or the Loan Agreement.

 

5.           Except as hereby expressly modified, the Note and Loan Agreement
shall otherwise be unchanged, shall remain in full force and effect, and are
hereby expressly approved, ratified and confirmed. A legend shall be placed on
the face of the Note indicating that its terms have been modified hereby, and
the original of this Agreement shall be affixed to the original of the Note.

 

 

 

 

6.           This Agreement shall be governed in all respects by the laws of the
Commonwealth of Virginia and shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and assigns.

 

WITNESS the following signatures and seals.

 

  UNITED BANK [SEAL]

 

  By:   /s/ E. Allen Schirmer       E. Allen Schirmer       Senior Vice
President  

 

  VERSAR, INC. [seal1.jpg]

 

  By: /s/ Cynthia Downes       Name: Cynthia Downes       Title: EVP, Treasurer
& CFO  

 

  VERSAR INTERNATIONAL, INC. [seal2.jpg]

 

  By: /s/ Cynthia Downes       Name: Cynthia Downes       Title: VP & Treasurer
 

 

  GEOMET TECHNOLOGIES, LLC [seal3.jpg]

 

  By: /s/ Cynthia Downes       Name: Cynthia Downes       Title: VP & Treasurer
 

 

-2-

 

 

 

CHARRON CONSTRUCTION CONSULTING

INCORPORATED

[seal4.jpg]

 

  By: /s/ Cynthia Downes       Name: Cynthia Downes       Title: VP & Treasurer
 

 

  GEO-MARINE, INC. [seal5.jpg]

 

  By: /s/ Cynthia Downes       Name: Cynthia Downes       Title: VP & Treasurer
 

 

  J.M. WALLER ASSOCIATES, INC. [seal6.jpg]

 

  By: /s/ Cynthia Downes       Name: Cynthia Downes       Title: VP & Treasurer
 

 

-3-

